In the

        United States Court of Appeals
                   For the Seventh Circuit
                       ____________________
No. 20-3269
UNITED STATES OF AMERICA,
                                                       Plaintiff-Appellee,
                                    v.

ROBERT A. HAAS,
                                                   Defendant-Appellant.
                       ____________________

           Appeal from the United States District Court for the
             Northern District of Illinois, Eastern Division.
             No. 19 CR 00486 — Edmond E. Chang, Judge.
                       ____________________

        ARGUED JANUARY 5, 2022 — DECIDED JUNE 21, 2022
                   ____________________

    Before KANNE, 1 WOOD, and BRENNAN, Circuit Judges.
   WOOD, Circuit Judge. After posting death threats against
former U.N. Ambassador Nikki Haley on her Instagram page,
Robert Haas was (not surprisingly) visited by diplomatic se-
curity oﬃcers. He reiterated his violent message during that

    1 Circuit Judge Kanne died on June 16, 2022, and did not participate
in the decision of this case, which is being resolved under 28 U.S.C. §46(d)
by a quorum of the panel.
2                                                  No. 20-3269

conversation, and then escalated matters by posting vile, anti-
Semitic statements on a Russian social-media website called
VK.com. An FBI agent questioned him about the new round
of threats, but Haas just doubled down with additional
threats via texts and voicemails, this time against the agent.
Criminal charges for transmitting threats in interstate com-
merce and for the threats against the FBI agent followed. A
jury convicted him on all counts, and the district court sen-
tenced him to 51 months in prison.
    Haas now appeals, raising four issues. Only one of those
points, however—a multiplicity challenge to the indictment—
was properly preserved in the district court. His contentions
that the government’s evidence was insuﬃcient to support
the verdict, that the indictment was constructively amended,
and that some counts were improperly grouped for sentenc-
ing, were all forfeited. We therefore review them only for
plain error. Because we conclude that Haas failed to support
his multiplicity argument and his other arguments do not un-
dermine the district court’s judgment, we aﬃrm.
                               I
    Robert Haas believes that Jews are responsible for crimes
against humanity, that Israel is “the biggest racist organiza-
tion on the planet,” and that anyone who supports Israel or
Jews is a traitor to the United States who deserves to die. In
2018 Haas posted a threatening comment along these lines on
the public Instagram page of Ambassador Haley. The com-
ment drew the attention of federal authorities, who visited
Haas in his home to speak with him about it. Displeased with
the visit and believing that federal authorities were in cahoots
with the Jews, Haas turned to VK.com, a Russian social-media
No. 20-3269                                                    3

site, where he made several posts vowing to kill Jews and the
oﬃcials that protect them.
    These posts caught the attention of FBI Task Force Oﬃcer
Joseph Kostuchowski, who arranged to meet with Haas at his
job site to discuss the posts. When Kostuchowski arrived,
Haas refused to speak with him. After Kostuchowski gave up
and left, he began receiving phone calls, text messages, and
voicemails from Haas. In many of these communications,
Haas conveyed his belief that Kostuchowski deserved to die
for supporting Israel.
    In 2019, Haas was arrested. For the VK.com posts, Haas
was charged with eight counts of transmitting threats in inter-
state commerce in violation of 18 U.S.C. § 875(c). For the direct
threats against Kostuchowski, Haas was charged initially
with four counts of threatening a federal oﬃcial under 18
U.S.C. § 115(a)(1)(B). A ﬁfth count was added later, based on
Haas’s tirade to an Illinois State Police patrol sergeant who
was transporting him from Ottawa (Illinois) to Chicago;
Haas’s general message was that Kostuchowski should die for
protecting Jews.
    Haas proceeded pro se during pretrial and trial proceed-
ings, though he was represented by appointed counsel for cer-
tain posttrial motions. He moved to dismiss the ﬁrst three sec-
tion 115 counts as multiplicitous, but the district court denied
the motion. At the close of the government’s evidence, Haas
moved for judgment of acquittal on all counts, see FED. R.
CRIM. P. 29, arguing that the government had not met its bur-
den of proof. Although Haas’s oral motion focused speciﬁ-
cally on the element of intent, the court construed his motion
as addressing all the elements of both section 115 and section
875(c). It denied this motion.
4                                                  No. 20-3269

    The case proceeded to a jury, which convicted Haas on all
13 counts. The district court sentenced Haas to 51 months in
prison. After the verdict, Haas again moved for judgment of
acquittal, this time with the assistance of appointed counsel,
but the court again denied the motion. Haas now appeals.
                               II
    Haas has raised four issues for our consideration. First, he
reiterates his multiplicity argument regarding Counts 1–3.
Second, he challenges the suﬃciency of the government’s ev-
idence on the interstate-commerce element of his sec-
tion 875(c) convictions. Third, he argues that the govern-
ment’s evidence and the court’s jury instructions construc-
tively amended the indictment, in violation of the Grand Jury
Clause of the Fifth Amendment. Finally, he challenges the dis-
trict court’s separation of Counts 6–13 into two groups for
purposes of the Sentencing Guidelines, ch. 3, Part D. We begin
with the multiplicity assertion, which Haas properly raised in
the district court. The other three points were forfeited, but
we will examine them for plain error.
                               A
   Counts 1–3 involve the direct threats against Kostu-
chowski. Haas asserts that the use of three separate counts
was improper. An indictment is multiplicitous when it
charges a single oﬀense as separate counts. At one time, there
was a worry that multiplicity raised concerns under the Dou-
ble Jeopardy Clause of the Fifth Amendment, but the Su-
preme Court put that to rest when it held that “[t]he Clause
protects only against the imposition of multiple criminal pun-
ishments for the same oﬀense, and then only when such oc-
curs in successive proceedings.” Hudson v. United States, 522
No. 20-3269                                                      5

U.S. 93, 99 (1997) (emphasis and citations omitted). Nonethe-
less, Federal Rule of Criminal Procedure 12(b)(3)(B)(ii) recog-
nizes the prohibition against multiplicity and permits a timely
objection to such an indictment. Haas complied with this rule,
and so we may assess this argument. Our review in this re-
spect is de novo.
    To determine whether an indictment is multiplicitous,
“we look to the applicable criminal statute to see what the al-
lowable ‘unit’ of prosecution is—the minimum amount of ac-
tivity for which criminal liability attaches.” United States v. Al-
lender, 62 F.3d 909, 912 (7th Cir. 1995). The applicable statute
here reads as follows:
   Whoever[] … threatens to assault, kidnap, or murder, a
   United States oﬃcial, a United States judge, a Federal
   law enforcement oﬃcer, or an oﬃcial whose killing
   would be a crime under such section, with intent to im-
   pede, intimidate, or interfere with such oﬃcial, judge,
   or law enforcement oﬃcer while engaged in the perfor-
   mance of oﬃcial duties, or with intent to retaliate
   against such oﬃcial, judge, or law enforcement oﬃcer
   on account of the performance of oﬃcial duties, shall be
   punished as provided in subsection (b).
18 U.S.C. § 115(a)(1)(B). It further states: “A threat made in vi-
olation of this section shall be punished by a ﬁne under this
title or imprisonment for a term of not more than 10 years, or
both, except that imprisonment for a threatened assault shall
not exceed 6 years.” 18 U.S.C. § 115(b)(4).
    The parties oﬀer competing theories on the key question
of the unit of prosecution. Haas focuses on the ﬁrst quoted
subsection, section 115(a)(1)(B), while the government
6                                                   No. 20-3269

emphasizes the statute as a whole, including section 115(b)(4).
Haas points out that section 115(a)(1)(B) identiﬁes the possi-
ble victims, not individual threats. This suggests, he argues,
that the unit of prosecution is the broader scheme of threaten-
ing one of the designated federal oﬃcials, not any particular
threat or communication that was issued. Since the indict-
ment separately charged three threats directed at only one
victim, Kostuchowski, Haas concludes that it was multiplic-
itous.
    The government responds by urging us to take a broader
look at the statute, and it suggests that when one does so, it
readily appears that each threat is individually indictable. We
agree with this approach. Section 115(b)(4) states that “[a]
threat made in violation of this section shall be punished by a
ﬁne … or imprisonment … or both.” (Emphasis added.) “A
threat” means just that: an individual threat.
    Haas retorts that the reference to “[a] threat” in sec-
tion 115(b)(4) at best makes the statute ambiguous given the
focus on the victim found in section 115(a)(1)(B). At a mini-
mum, then, he urges that the rule of lenity demands that we
adopt his interpretation. See Bell v. United States, 349 U.S. 81,
83 (1955). We do not buy his premise: section 115(b)(4) does
not introduce ambiguity; it ﬁlls in useful information.
    The clarity oﬀered by section 115(b)(4) also undermines
the remainder of Haas’s arguments. For instance, Haas com-
pares and contrasts section 115 to three other federal statutes.
According to Haas, section 115(a)(1)(B) is like the bank-fraud
statute, under which the unit of prosecution is the broad
scheme of fraud. See 18 U.S.C. § 1344; United States v. Ajayi,
808 F.3d 1113, 1123 (7th Cir. 2015). Section 115(a)(1)(B) diﬀers,
he suggests, from the mail- and wire-fraud statutes, which
No. 20-3269                                                     7

make each individual communication a proper unit of prose-
cution. See Badders v. United States, 240 U.S. 391, 393–94 (1916);
Ashland Oil v. Arnett, 875 F.2d 1271, 1278 (7th Cir. 1989).
    We are not persuaded. Unlike section 115, the bank-fraud
statute explicitly refers to “a scheme or artiﬁce” as the basis
for liability. See 18 U.S.C. § 1344. Nothing indicates that a sin-
gle fraudulent transaction is properly described as a “scheme
or artiﬁce.” Compare 18 U.S.C. § 115(b)(4) (“[a] threat … shall
be punished”) with 18 U.S.C. § 1341 and 18 U.S.C. § 1343 (con-
taining no explicit reference to “a fraudulent mailing” or “a
fraudulent wire” as the basis for prosecution).
    Haas next argues that the government’s interpretation is
inconsistent with the penalty structure of section 115, because
it purportedly would lead to absurd results: a person who
merely threatens a federal oﬃcial (but does so numerous
times) could serve more time in prison than a person who
physically assaults a federal oﬃcial (but does so only once).
See 18 U.S.C. §§ 115(b)(1), (b)(4). For support, Haas turns to a
First Circuit decision that rested on this concern in the context
of the federal murder-for-hire statute, 18 U.S.C. § 1958(a),
which Haas argues has a similar penalty structure.
    In United States v. Gordon, the court concluded that the
murder-for-hire statute’s “graduated sentencing scheme …
conveys … Congress’s apparent belief that the greater the
harm to the victim, the harsher the punishment should be for
the oﬀender.” 875 F.3d 26, 33 (1st Cir. 2017). Accordingly, the
First Circuit reasoned that “[t]he government’s proposed unit
of prosecution,” which would have deﬁned each individual
act in furtherance of a murder plot as a separate unit, not the
broader plot, “would frustrate this congressional aim.” Id.
“[A] person who made ten telephone calls in service of a
8                                                     No. 20-3269

failed plot that caused no injury to anyone [would be ex-
posed] to a much steeper maximum sentence than a person
who, as a result of a single telephone call, caused substantial
personal injury to a victim.” Id. Because it believed this would
be an irrational result, the First Circuit held that “[t]he unit of
prosecution advocated by the defendant (which focuses on
the number of plots) is much more consistent with the victim-
centric sentencing scheme formulated by Congress.” Id.
    Haas’s penalty-structure argument ignores a key diﬀer-
ence between section 115 and the murder-for-hire statute at
issue in Gordon: the murder-for-hire statute contains no pro-
vision analogous to section 115(b)(4), which clariﬁes the unit
of prosecution. In the absence of such a provision, the First
Circuit’s reasoning may have been tenable. Here, that reason-
ing is foreclosed by the plain text of the statute. The risk of
absurd outcomes is also not inevitable. Defendants charged
under section 115 enjoy several protections against counterin-
tuitive and disproportionate sentences, including the option
of concurrent sentences and the rules calling for grouping of
multiple counts.
    Finally, Haas argues that “[t]he only federal court of ap-
peals to have considered the issue,” the D.C. Circuit, “sup-
ports [his] interpretation of the unit of prosecution under 18
U.S.C. § 115(a)(1)(B).” See United States v. Klat, 156 F.3d 1258
(D.C. Cir. 1998). But Klat did not deal with multiplicity; it
dealt with its converse, duplicity. Id. at 1266; see U.S. Dep’t of
Justice Archives, Criminal Resource Manual, § 812, Duplicity
and Multiplicity Issues (“Duplicity occurs when more than
one oﬀense is alleged in the same charge ... [c]onversely, mul-
tiplicity occurs when two charges allege the same oﬀense.”).
The Klat decision states that multiple threats may be charged
No. 20-3269                                                    9

in the same count (if they eﬀectively make up a single scheme)
without risking duplicity. Klat, 156 F.3d at 1266. It does not
hold that (or even consider whether) they must be charged in
the same count to avoid multiplicity. Klat is therefore unillu-
minating.
    In sum, we are convinced that the allowable unit of prose-
cution under 18 U.S.C. § 115 is the individual threat, not some
broader scheme or plot to threaten. Section 115(b)(4) says as
much. This leaves the question whether an individual threat
occurs in every separate text or email, or if a single threat
might be communicated in a couple of steps. If a defendant
sends six threatening texts in quick succession, may or must
each text be charged as a separate count, or should all six texts
be treated as a single, ongoing threat? Context will govern the
answer to that question. As we now explain, the indictment
here draws reasonable lines.
    This indictment stated that Haas’s relevant communica-
tions conveyed three separate threats. The threat described in
Count 1 read as follows: “[t]ake oﬀ the gun and badge like
you said you would pussy. Come meet true evil. � I got
something for you terrorists.” It was sent on May 8, 2019,
while the texts that form the bases for Counts 2 and 3 were
sent the following day, May 9. While we do not rule out the
possibility that messages sent on separate dates may consti-
tute a single threat, we are satisﬁed that is not the case here.
Besides being separated by date from the other two, the threat
contained in the May 8 text in no way depended on additional
information or communications for its completion. Thus, it
was properly charged as a discrete threat.
   Counts 2 and 3 rest on texts that were closer in time, but
we are satisﬁed that they, too, were separate threats. Count 2
10                                                    No. 20-3269

was based on a text that Kostuchowski received on May 9 at
10:37 a.m. It said: “I thought you wanted to chat you monkey
jew. You coward old man. You know I get what I want and I
think you deserve death.” Count 3 stemmed from an 11:04
a.m. text that said: “I’m not afraid to walk out of my door in
the morning. You should be, however, considering you sup-
port Jewish terrorism, and your anti-American bullshit is go-
ing to get you killed.”
     Haas argues that because the texts are similar in content
and were sent only 27 minutes apart with no intervening com-
munication, they constitute a single, ongoing threat. But there
is little other than oﬀensive content to link them. While they
were closer in time to each other than to the ﬁrst text, they still
were separated by nearly half an hour—we can hardly char-
acterize them as a string of successive texts. And while their
content may have been similar, neither text was dependent on
the other, in the sense of ﬁnishing a sentence or completing a
thought. As before, each is a completed threat in its own right.
We thus conclude that they were appropriately charged as
separate counts.
    We emphasize that this is a fact-intensive inquiry. We are
not saying that any time threatening communications are sep-
arated by at least 27 minutes, they may appropriately be
charged as separate threats. In some cases, communications
separated by longer periods may best be understood as a sin-
gle, ongoing threat. But on the record before us, we are satis-
ﬁed that the May 9 texts were properly charged separately.
                                B
  Haas’s next challenge is to the suﬃciency of the govern-
ment’s evidence. He argues that the government failed to
No. 20-3269                                                     11

prove that his threats were transmitted “in interstate com-
merce,” as required by 18 U.S.C. § 875(c), which underlies the
charges in Counts 6–13. Given the cross-border nature of the
Internet, the government contends that it proved the inter-
state-commerce element of the section 875(c) charges simply
by showing that Haas transmitted his threats over the Internet
(speciﬁcally, to VK.com). Haas contests the notion that use of
the Internet alone can satisfy the interstate-commerce element
of a federal statute worded as section 875(c) is.
    As a threshold matter, the parties dispute whether Haas
properly preserved this issue for our review. We agree with
the government that he did not. Haas moved for judgment of
acquittal twice, once at trial and once in a posttrial motion.
Both times, Haas made no mention of the interstate-com-
merce element even as he explicitly argued about others, such
as intent. When he ﬁrst moved for judgment of acquittal orally
at trial, Haas was pro se, which might entitle him to some lati-
tude. See United States v. Lewis, 817 F.3d 1054, 1055 (7th Cir.
2016). But when he moved for judgment of acquittal in a
posttrial motion, he was represented by counsel. And while
the written posttrial motion carefully argued the suﬃciency
of the evidence for other elements, counsel either neglected or
chose not to address interstate commerce.
    Since Haas failed to raise the argument despite multiple
opportunities to do so, including while represented by coun-
sel, he forfeited the issue, and we review only for plain error.
See United States v. Flores, 929 F.3d 443, 447 (7th Cir. 2019).
Plain-error review requires that the defendant show (1) an er-
ror, (2) that is plain, (3) that aﬀects substantial rights, and (4)
that “had a serious eﬀect on ‘the fairness, integrity, or public
12                                                  No. 20-3269

reputation of judicial proceedings.’” Greer v. United States, 141
S. Ct. 2090, 2096–97 (2021). This is a tall order.
    Haas begins with a truism: the particular wording of the
interstate-commerce element of a statute establishes what the
government must prove. Statutes that contain language such
as “in interstate commerce” require proof that state lines were
crossed; by contrast, statutes with language such as “aﬀecting
commerce” or “any facility of interstate commerce” require
proof only that the criminal activity involved an instrumen-
tality or channel of interstate commerce. See Circuit City
Stores, Inc. v. Adams, 532 U.S. 105, 115 (2001); United States v.
Schaefer, 501 F.3d 1197, 1201 (10th Cir. 2007), overruled on
other grounds by United States v. Sturm, 672 F.3d 891 (10th Cir.
2012). Finally, Congress sometimes exercises its broad power
to regulate even local activities that have a substantial eﬀect
on interstate commerce. See Gonzales v. Raich, 545 U.S. 1, 17
(2005).
    Congress’s choice of language in any given statute is thus
critical. How it articulates the interstate-commerce element of
a statute tells us what that statute will reach. See Circuit City
Stores, Inc., 532 U.S. at 115 (“Congress uses diﬀerent modiﬁers
to the word ‘commerce’ in the design and enactment of its
statutes. The phrase ‘aﬀecting commerce’ indicates Congress’
intent to regulate to the outer limits of its authority under the
Commerce Clause. … Unlike those phrases, however, the gen-
eral words ‘in commerce’ … are understood to have a more
limited reach.”).
    None of this is controversial or even novel. The question
is how we are to apply these established principles to the In-
ternet. Haas argues that the phrase “in interstate commerce”
requires a showing that the relevant communication
No. 20-3269                                                   13

physically traveled from a server in one state to a server in
another. The government argues that such a showing is not
necessary. Given the inherently interstate nature of the Inter-
net, the government believes it needed to show only that the
Internet was used.
    A circuit split has developed around this point. The First,
Second, Third, and Fifth Circuits have taken the position that
the government asks us to adopt here, that is, that the govern-
ment can satisfy the “in interstate commerce” element of a
statute simply by showing that the Internet was used. See
United States v. Lewis, 554 F.3d 208, 214–15 (1st Cir. 2009) (ad-
dressing 18 U.S.C. § 2252(a)(2), which at the time contained
the language “in interstate … commerce” but has since been
amended to say “in or aﬀecting … commerce” and “any
means or facility of … commerce”); United States v. Harris, 548
F. App’x 679, 682 (2d Cir. 2013) (same); United States v. MacE-
wan, 445 F.3d 237, 243 (3d Cir. 2006) (same but with respect to
18 U.S.C. § 2252A(a)(2)(B)); United States v. Runyan, 290 F.3d
223, 239 (5th Cir. 2002) (same but with respect to 18 U.S.C. §
2251).
    The Ninth and Tenth Circuits, on the other hand, have
sided with Haas: they hold that the government must prove
that the online communication crossed state lines, not simply
that it was made on the Internet. See United States v. Wright,
625 F.3d 583, 590–95 (9th Cir. 2010) (addressing 18 U.S.C. §
2252A(1), which at the time contained the language “in inter-
state … commerce” but has also been amended since then);
Schaefer, 501 F.3d at 1200–02 (same but with respect to 18
U.S.C. §§ 2252(a)(2), (a)(4)(B)).
    How the established paradigm applies to the Internet is
certainly an interesting question, but this case does not
14                                                    No. 20-3269

require us to choose sides. Because we are reviewing only for
plain error, we need not adopt a holding as sweeping as the
one prevailing in the majority of circuits to have considered
the issue. Nor need we insist on something as technologically
reductive as proof that a communication traveled from a
server in one state to a server in another, a dubious require-
ment that fails to take full account of the realities of the Inter-
net and its functioning. 2 Under a plain-error standard of re-
view, the government’s convictions survive either way.
    The existence of a circuit split is some evidence that the
court would not have “plainly” erred if it had concluded that
the government needed to show only that the Internet was
used. And under that understanding, the government’s evi-
dence that Haas used the Internet to transmit a post from Illi-
nois to Russia would be more than suﬃcient to uphold the
jury’s verdict. In addition, while it is true that in proving in-
terstate commerce the government focused mostly on the
transmission to Russia, the record also contained evidence
that Haas’s posts were viewed by a human-rights organiza-
tion in Los Angeles, California. Based on this evidence, a jury
could have concluded that Haas’s threats crossed not only in-
ternational, but also interstate lines, if that is in fact what the
government needed to prove.
   Haas protests that the California evidence should be dis-
counted because the California organization did not view the
posts until months after they were posted, and so he could not
have “knowingly transmit[ted] a threat to [California] on the


     2 See “How Does the Internet Work?”, https://web.stan-
ford.edu/class/msande91si/www-spr04/readings/week1/InternetWhite-
paper.htm.
No. 20-3269                                                 15

dates alleged in the indictment.” “[A] threat communicated
on a particular date,” he argues, does not “establish[] endless
liability if it is subsequently viewed by a third party months
later.”
    Haas’s point might be better taken if the California organ-
ization had viewed only later re-posts by a diﬀerent user. In
that case, whether Haas himself transmitted the posts to Cal-
ifornia on the dates in question might be relevant. But the ev-
idence here was that the California organization viewed
Haas’s original posts on the platform on which they were orig-
inally posted. Regardless of when this viewing occurred, the
jury could have concluded that the posts crossed state lines
the day that Haas posted them and remained available in Cal-
ifornia until they were seen.
    The evidence was also suﬃcient to support a ﬁnding that
Haas knew about the interstate and international dimensions
of his posts. The fact that he used a Russian platform did not
require the jury to ﬁnd that he knowingly transmitted his
posts only to Russia. Haas wrote his posts in English, not Rus-
sian. And although VK.com is based in Russia, the jury heard
evidence that it is like Facebook, which is based in the United
States yet used around the world. Finally, Haas himself testi-
ﬁed that his intended audience was U.S. law enforcement of-
ﬁcials, whom he wished to discourage from investigating
him—it was not Russians. Based on this evidence, the jury
could have concluded that by posting on VK.com, Haas
knowingly transmitted his posts not only to Russia but also to
other states, including California, where they were in fact
viewed. At minimum, the district court did not plainly err
when it left the jury’s verdict undisturbed on that basis.
16                                                    No. 20-3269

     At oral argument, counsel for Haas oﬀered a slight varia-
tion of the argument against the California evidence. Counsel
suggested that, as a technical matter, Haas transmitted his
posts only to the website in Russia, which in turn (counsel
postulated) retransmitted them to other locations, such as Cal-
ifornia. In other words, even though the California organiza-
tion viewed Haas’s original posts on their original platform,
it technically only viewed re-posts, because the foreign plat-
form had to retransmit them from Russia to the rest of the
world.
    We are skeptical of the technical and legal soundness of
this claim. But even accepting it as technically accurate, it does
nothing for Haas. First, the jury heard no evidence to that ef-
fect. Second, even if it had, it remained at liberty to con-
clude—based on the language of choice, the seemingly global
nature of the platform, and the intended audience—that Haas
knowingly used VK.com to facilitate an interstate transmis-
sion, just as one would use the Post Oﬃce, UPS, or FedEx to
mail a letter rather than personally driving it across state lines.
In short, Haas’s argument cannot survive plain-error review.
                                C
    Haas’s next argument is that the district court and the gov-
ernment constructively amended the indictment, meaning
that he was tried and convicted of a charge diﬀerent from the
charge brought by the grand jury. A constructive amendment
violates the Fifth Amendment’s guarantee that “[n]o person
shall be held to answer for a … crime, unless on a presentment
or indictment of a Grand Jury.” U.S. Const. amend. V; see also
United States v. Turner, 836 F.3d 849, 863 (7th Cir. 2016). Haas
concedes that he forfeited this argument, and so we again re-
view only for plain error.
No. 20-3269                                                   17

    “A constructive amendment to an indictment occurs when
either the government (usually during its presentation of evi-
dence and/or its argument), the court (usually through its in-
structions to the jury), or both, broadens the possible bases for
conviction beyond those presented by the grand jury.” United
States v. Cusimano, 148 F.3d 824, 829 (7th Cir. 1998) (internal
quotation marks omitted). That said, “not all variations in
proof that contradict or supplement verbiage in the indict-
ment,” Turner, 836 F.3d at 863, or “variations between an in-
dictment and the jury instructions,” United States v. Johnson,
827 F. App’x 586, 590 (7th Cir. 2020), amount to a constructive
amendment. “Rather, the oﬀense ‘charged in the indictment
must be materially diﬀerent or substantially altered at trial,
[so that] it is impossible to know whether the grand jury
would have indicted for the crime actually proved.’” Turner,
836 F.3d at 863.
    Haas argues that both the court (through its jury instruc-
tions) and the government (through its presentation of evi-
dence) constructively amended the indictment. As to the for-
mer, he argues that while “he was charged only with threats
in interstate commerce … the jury instructions permitted a
ﬁnding of guilt based on evidence of threats in foreign com-
merce.” As to the latter, he argues that the government’s evi-
dence only proved foreign commerce, not interstate com-
merce. Thus, the indictment was constructively amended to
allow the jury to convict him based on evidence of foreign
commerce, even though he was charged only with transmit-
ting threats in interstate commerce.
   Haas’s contention that the jury instructions and the gov-
ernment’s evidence diverged from the precise charge in the
indictment is not wholly without support. The jury was
18                                                 No. 20-3269

instructed that the interstate-commerce element was met if
the jury found that Haas’s threats crossed “from inside a State
to outside a State.” While the government insists that this lan-
guage deﬁnes “interstate commerce,” we agree with Haas
that the instruction is most reasonably understood as deﬁning
the phrase “interstate or foreign commerce.” A direct ﬂight
from Michigan to Russia can avoid crossing state lines, but it
would satisfy the jury instructions. Thus, the instructions per-
mitted the jury to convict Haas based on evidence of foreign
commerce, even though the indictment charged him only
with transmitting threats in interstate commerce. And as pre-
viously discussed, to prove the interstate-commerce element,
the government rested heavily on the fact that Haas’s commu-
nications were transmitted from Illinois to Russia (although,
as discussed, the record did contain some evidence support-
ive of interstate transmission between Illinois and California).
    In any event, while the court’s instructions and the gov-
ernment’s evidence may have diverged from the strict lan-
guage of the indictment, the standard of review is critical
here. The Internet is an instrumentality of interstate com-
merce. For the reasons we already have reviewed, we are sat-
isﬁed that this jury could have found movement of these mes-
sages from or through one state to another. Illinois does not
share a common border with Canada (or any other foreign
country), and so on the most mechanistic understanding of
activities “in” commerce (think of the Pony Express model),
some interstate movement is necessary before a message orig-
inating in Illinois could wind up in any foreign country, Rus-
sia included. Even a transmission bounced from Illinois to a
geostationary satellite and down to a server in Russia might
cross the airspace of a diﬀerent U.S. state. But on plain-error
review, that kind of speculation cannot carry the day. We
No. 20-3269                                                   19

have no doubt that if Haas had raised this point in the district
court, the government easily could have either supplemented
its evidence of interstate commerce or obtained a superseding
indictment charging foreign commerce. Thus, even if we were
to ﬁnd that Haas satisﬁes the ﬁrst three elements of plain-er-
ror review (and we have not said that, to be clear), leaving this
result alone does not impugn the integrity of the judicial pro-
cess.
                               D
   Haas’s ﬁnal challenge is to the way the court grouped the
counts related to the VK.com posts for sentencing purposes.
He again concedes that he has forfeited this issue and that our
review is for plain error.
    The sentencing guidelines provide that “[w]hen a defend-
ant has been convicted of more than one count, the court shall
… [g]roup the counts resulting in conviction into distinct
Groups of Closely Related Counts (“Groups”) by applying
the rules speciﬁed in § 3D1.2.” U.S.S.G. § 3D1.1. Section 3D1.2
states that “[a]ll counts involving substantially the same harm
shall be grouped together into a single Group.” U.S.S.G. §
3D1.2. It then itemizes the situations where “[c]ounts involve
substantially the same harm within the meaning of this rule.”
U.S.S.G. § 3D1.2(a)–(d). For purposes of Haas’s argument, it
suﬃces to note that “multiple counts involving making a
threatening or harassing communication to the same victim are
grouped together” while multiple counts involving diﬀerent
victims are not. U.S.S.G. § 2A6.1 cmt. n.3 (emphasis added).
   The district court separated Haas’s 13 counts into three
groups for purposes of calculating the advisory guidelines
range. The ﬁrst group captured Counts 1–5, which involved
20                                                   No. 20-3269

the threats that Haas made directly to Kostuchowski. It di-
vided the threats that Haas posted on VK.com, which made
up Counts 6–13, into two groups. Haas does not challenge the
Kostuchowski group, but he argues that the district court
erred in separating Counts 6–13 into two groups. In his view,
they eﬀectively involved the same victim (society as a whole)
and thus should have been grouped together under U.S.S.G.
§ 3D1.2.
    The district court, accepting the grouping proposed in the
Presentence Investigation Report, grouped Counts 7, 8, 10, 11,
and 13 as counts involving federal employees, whom it re-
garded in the aggregate as one victim. It grouped the remain-
ing Counts—6, 9, and 12—as relating to society in general as
the victim. Haas argues that the federal employees and “soci-
ety” should have been treated as one victim. He relies on ap-
plication note two of section 3D1.2, which deﬁnes “victim” as:
     Generally, the[] … one person who is directly and most
     seriously aﬀected by the oﬀense and is therefore identi-
     ﬁable as the victim. For oﬀenses in which there are no
     identiﬁable victims (e.g., drug or immigration oﬀenses,
     where society at large is the victim), the “victim” for
     purposes of subsections (a) and (b) is the societal inter-
     est that is harmed. In such cases, the counts are grouped
     together when the societal interests that are harmed are
     closely related.
     U.S.S.G. § 3D1.2 cmt. n.2.
   Haas argues that all of Counts 6–13 (not just Counts 6, 9,
and 12) involved nonspeciﬁc threats directed to no identiﬁa-
ble victim (other than society itself) and, therefore, they
should have been grouped together per application note two.
No. 20-3269                                                      21

Haas’s argument is not without merit. We grant that it is dif-
ﬁcult to draw a neat line between those threats classiﬁed as
threats against “federal employees” (e.g., “Lots of #Feds #Fed-
eralOﬃcers #StateDepartment #Aipac #JEWS will be killed
when Americans see this Jewish trash plan.”) and the rest
(e.g., “I don’t care if it’s a cop, prosecutor, judge, politician or
elite. You try to stop me from telling the truth I will cut every
throat in your home. Try me!”).
    On the other hand, note two calls for the careful exercise
of discretion by the district judge, who has the unenviable
task of discerning the societal interests at issue and their rela-
tion to the harms. In that setting, we are loathe to ﬁnd plain
error.
    The note oﬀers some guidance at the extremes: on the one
hand, there is the typical case in which a single victim is iden-
tiﬁable, while on the other, there are cases involving “drug or
immigration oﬀenses, where society at large is the victim.”
U.S.S.G. § 3D1.2 cmt. n.2. It leaves room for the atypical case,
such as this one, where the victim is neither society at large
nor a single identiﬁable individual, but rather a victim cate-
gory such as “federal employees.” Indeed, the examples that
the application note lists when discussing the “oﬀenses in
which there are no identiﬁable victims”—drug and immigra-
tion oﬀenses—suggest that it has in mind something qualita-
tively diﬀerent from the situation presented by Haas’s
charges. After all, drug and immigration oﬀenses by their
very nature and design target society at large, even if the un-
derlying conduct also has a serious eﬀect on drug users, busi-
nesses, and particular communities. In this context-depend-
ent situation, we ﬁnd no plain error in the district court’s
grouping decisions.
22                                                No. 20-3269

                             III
     We AFFIRM Haas’s convictions and sentence.